Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				 	DETAILED ACTION
	The office acknowledges Applicants filing of the amendments and arguments (4/19/2022) in response to the office action dated 2/08/2022. Applicants arguments have been fully considered and the rejections of record are withdrawn. The withdrawn claims 3, 11, 18 and 23-41 are rejoined and the pending claims 1-41 are allowed. 
	Claims 1, 2, 4-10, 12-17, 19-22 are allowable. Claims 3, 11, 18 and 23-41 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species, circadian rhythm sleep disorder and phenotypes associated with the disorder as set forth in the Office action mailed on 12/02/2021 is hereby withdrawn and claims 3, 11, 18 and 23-41 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant methods of using an effective amount of tasimelteon in treating circadian rhythm sleep disorder (CRSD) or its symptoms or improving one or more sleep parameters in an individual in specific patient population, CRY1 or PER1 genotype, including rs184039278, rs 780614131 alleles. The prior art Patke teach that a hereditary form of delayed phase sleep disorder is associated with CRY1 gene but do not teach anything in regards to the use of tasimelteon as in the instant claims. Birznieks teach tasimelteon in treating circadian rhythm disorder or sleep disorder and Rajaratnam teach the effects of tasimelteon (VEC-162), its dosage amount and that it may offer therapeutic potential for sleep wake disorders. However the prior art do not anticipate or make obvious the claimed methods. Claims 1-41 are allowed


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627